UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2003 . [ ] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-20685 AMERICAN WAGERING, INC. (Exact name of Small Business Issuer as specified in its charter) Nevada 88-0344658 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 675 Grier Drive, Las Vegas, Nevada (Address of principal executive offices) 702-735-0101 (Issuers telephone number) (Former name, former address and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: [X] Yes [ ] No Indicate by check mark whether the registrant is an accelerated filer (as defined in rule 12b-2 of the Exchange Act). [ ] Yes [X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 Or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [X] Yes [ ] No State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 7,836,846 shares of Common Stock as of December 1, 2003. 1 AMERICAN WAGERING, INC. TABLE OF CONTENTS PART I  FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF OPERATIONS 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 AMERICAN WAGERING, INC. (DEBTOR-IN-POSSESSION) AND SUBSIDIARIES 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Controls and Procedures 14 PART II  OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Changes in securities and use of proceeds 16 Item 3. Defaults upon senior securities 16 Item 4. Submission of matters to a vote of security holders 16 Item 5. Other information 16 Item 6. Exhibits and reports on Form 8-K. 17 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements AMERICAN WAGERING, INC. (DEBTOR-IN-POSSESSION) (2) AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS October 31, (Unaudited) January 31, CURRENT ASSETS Cash $ $ Restricted deposits Accounts receivable, net of allowance for doubtful accounts of $40,296 and $32,750 Inventories Deferred tax asset, net Prepaid expenses and other current assets PROPERTY AND EQUIPMENT, net GOODWILL OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued expenses Unpaid winning tickets Customer deposits and other current liabilities Litigation payable LIABILITIES AND REDEEMABLE PREFERRED STOCK SUBJECT TO COMPROMISE Accounts payable and accrued expenses Accrued expenses Litigation payable, including accrued interest Redeemable Series A preferred stock - 3,238 SHARES LONG-TERM DEBT, less current portion OTHER LONG-TERM LIABILITIES REDEEMABLE SERIES A PREFERRED STOCK3,238 SHARES (3) STOCKHOLDERS EQUITY Series A preferred stock  10% cumulative; $.01 par value; authorized: 25,000,000 shares; issued and outstanding: 10,924 shares Common stock - $.01 par value; authorized: 25,000,000 shares; issued: 7,897,946 shares Additional paid-in capital Deficit ) ) Less 61,100 common shares in treasury, at cost ) ) $ $ See notes to consolidated financial statements. 3 AMERICAN WAGERING, INC. (DEBTOR-IN-POSSESSION) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED OCTOBER 31, (UNAUDITED) (5) REVENUES (7) Wagering $ $ Systems OPERATING COSTS AND EXPENSES Direct costs: Wagering System s Research and development Selling, general and administrative Depreciation and amortization OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) ) Reorganization expense (4) ) Litigation judgment (8) ) Other, net ) ) LOSS FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Gain on disposal of discontinued operations ) NET LOSS $ ) $ ) BASIC AND DILUTED INCOME (LOSS) PER SHARE Income from continuing operations $ ) $ ) Loss from discontinued operations $ ) Net income (6) $ ) $ ) See notes to consolidated financial statements 4 AMERICAN WAGERING, INC. (DEBTOR-IN-POSSESSION) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED OCTOBER 31, (UNAUDITED) (5) REVENUES (7) Wagering $ $ Systems OPERATING COSTS AND EXPENSES Direct costs: Wagering System s Research and development Selling, general and administrative Depreciation and amortization OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest income Interest expense ) ) Reorganization expense (4) ) Litigation judgment (8) ) ) Other, net ) ) LOSS FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Gain on disposal of discontinued operations Loss from operations of discontinued segments ) NET LOSS $ ) $ ) BASIC AND DILUTED INCOME (LOSS) PER SHARE Income from continuing operations $ ) $ ) Loss from discontinued operations $ Net income (6) $ ) $ ) See notes to consolidated financial statements 5 AMERICAN WAGERING, INC. (DEBTOR-IN-POSSESSION) AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED OCTOBER 31, (UNAUDITED) OPERATING ACTIVITIES Net cash provided by (used in) operating activities $ $ ) INVESTING ACTIVITIES Investment in restricted deposits ) ) Withdrawals of restricted deposits 120,173 153,232 Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) ) FINANCING ACTIVITIES Repayment of borrowings ) ) Proceeds from borrowings Preferred stock redeemed ) Dividends ) ) Other 100 Net cash used in financing activities ) ) NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD 4,329,654 CASH AT END OF PERIOD $ 3,153,152 $ See notes to consolidated financial statements . 6 AMERICAN WAGERING, INC. (DEBTOR-IN-POSSESSION) AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and disclosures required by generally accepted accounting principles for annual financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. The results of operations for an interim period are not necessarily indicative of results for the full year. For further information, please refer to the consolidated financial statements of American Wagering, Inc. and Subsidiaries (collectively the "Company"), and the related notes, included within the Companys Annual Report on Form 10-KSB for the fiscal year ended January 31, 2003, previously filed on April 25, 2003 with the Securities and Exchange Commission from which the consolidated balance sheet at January 31, 2003, was derived. All significant inter-company accounts and transactions have been eliminated in the consolidation. Certain amounts in the consolidated financial statements of prior periods have been reclassified to conform to the current period presentation. 2. Chapter 11 Filing On July 25, 2003 (the "Petition Date"), the parent company, American Wagering, Inc. ("AWI") and one of its wholly-owned subsidiaries Leroys Horse and Sports Place ("Leroys") filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code (the "Chapter 11 Cases") in the United States Bankruptcy Court for the District of Nevada, Northern Division in Reno, Nevada (the "Bankruptcy Court"). The consolidated financial statements for the nine months ended October 31, 2003, have been prepared assuming the Company will continue as a going concern and do not include any adjustments that might result if AWI and Leroys are unable to successfully emerge from Chapter 11 and continue as a going concern. The Company continues to cut costs, increase revenues and accumulate cash liquidity by increasing profitable and closing unprofitable Leroys locations and leasing self service kiosks as part of AWI Manufacturing getting underway in fiscal 2004 to enable the Company to resume as a going concern upon exiting from Chapter 11. For more information regarding the bankruptcy proceedings, please see the discussion contained in, Part I, Item 2, of this report. 3. Liabilities and Redeemable Preferred Stock subject to compromise as of October 31, 2003 Description AWI Leroys Total Accounts payable $ $ $ Accrued expenses Judgment payable - Racusin Judgment payable - Imagineering Redeemable Series A Preferred Stock $ $ $ 7 4. Reorganization costs Reorganization costs are charged to expense as incurred. 5. Supplemental unaudited condensed financial statements of debtor-in-possession Balance Sheets as of October 31, 2003 AWI Leroys Assets Cash $ $ Restricted cash and investments Deferred tax asset Prepaid expenses and other current assets Property and equipment, net Due from affiliates* Investment in subsidiaries* Other assets $ $ Liabilities and Equity Accounts payable $ $ Accrued expenses Unpaid winning tickets Customer deposits and other current liabilities Due to affiliates, subject to compromise* Other liabilities subject to compromise Equity ) $ $ Statement of Operations for the nine months ended October 31, 2003 AWI Leroys Revenues $ $ Costs and expenses Income (loss) from operations ) Other income (expense) ) ) Net loss from continuing operations ) ) Discontinued operations ) ) Net loss $ ) $ ) The condensed balance sheets may not reflect, as liabilities, the total amount of the claims filed against AWI and Leroys in the Chapter 11 Cases as the date for the filing of pre-petition claims has not passed and the assertion of additional bankruptcy claims is possible. *Eliminated in consolidation 6. Net income per share Basic net income per share is computed by dividing net income by the weighted average number of common shares outstanding during the year. Diluted earnings per share considers potentially dilutive 8 securities (options) as outstanding and net income is adjusted for preferred stock dividends. Since the Petition Date, there have been no dividends paid on preferred stock. For the operating periods presented, the tables below reconcile net income and weighted average shares outstanding used to calculate basic income per share to those used to calculate diluted income per share: Three months ended October 31, Loss from continuing operations $ ) $ ) Preferred stock dividends ) ) Net loss, as adjusted $ ) $ ) Loss from discontinued operations $ ) Net loss $ ) $ ) Preferred stock dividends ) ) Net loss, as adjusted $ ) $ ) Basic weighted average shares outstanding 7,836,846 7,836,846 Diluted weighted average shares outstanding 8,083,132 8,152,807 Nine months ended October 31, Loss from continuing operations $ ) $ ) Preferred stock dividends ) ) Net loss, as adjusted $ ) $ ) Income from discontinued operations $ Net loss $ ) $ ) Preferred stock dividends ) ) Net loss, as adjusted $ ) $ ) Basic weighted average shares outstanding 7,836,846 7,836,846 Diluted weighted average shares outstanding 8,175,587 8,150,891 7. Business segments The Company conducts its continuing operations with customers through its Wagering and Systems segments. The Wagering segment operated 47 race and sports books throughout Nevada as of October 31, 2003. The Systems segment designs, markets, installs and maintains sports and race book wagering systems for the Nevada sports betting industry. The Companys Keno segment was discontinued during fiscal year ended 2002 and renamed AWI Manufacturing in fiscal year ended 2003. AWI Manufacturing, included in the Systems segment is currently leasing three kiosks to Leroys locations. Amounts presented below for prior periods have been reclassified to conform to the current period presentation . 9 Three months ended October 31, Continuing Operations Operating income (loss) Wagering $ $ 96,327 Systems 131,500 115,853 SG&A ) $ ) $ Nine months ended October 31, Continuing Operations Operating income (loss) Wagering $ 511,197 $ 123,568 Systems 524,056 609,025 SG&A ) $ ) $ 8. Litigation On July 25, 2003, American Wagering, Inc. and its wholly owned subsidiary Leroys Horse and Sports Place, Inc. filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the District of Nevada, Northern Division in Reno, Nevada. Included in the Chapter 11 Cases and plans of reorganization which may be confirmed therein is the treatment and payment of the judgment in the Racusin and Imagineering matters described more fully in Part II, Item 1. In accordance with Statement of Financial Accounting Standard No. 5, "Accounting for Contingencies," the Company has recorded allowances for probable losses equal to the lower end of the estimated probable loss range for the following matters and periodically revises these estimates as known facts and circumstances change and will be adjusted ultimately in accordance with any plans of reorganization confirmed in the Chapter 11 Cases. Also in accordance with Statement of Financial Accounting Standard No. 5, the Company has recorded the Racusin and Imagineering litigation liabilities (discussed in Part II) as probable losses to the extent of the lower end of the estimated probable loss range and has revised these estimates as known facts and circumstances change. The litigation amount is subject to compromise and could materially increase or decrease depending on the outcome of the Chapter 11 Cases. 9. Regulatory Matters The scope of the Companys licensed race and sports books operation in the State of Nevada is limited by regulation and statute (as well as certain federal, county and local laws and ordinances). The passage of legislation designed to limit or prohibit race and/or sports wagering, at any level of government, would likely have a material adverse affect upon the Companys wagering operations. All jurisdictions that have legalized gaming require various licenses, permits and approvals for manufacturers and distributors of gaming devices and equipment. In general, such requirements involve restrictions similar to those of Nevada. The Company does not believe the Chapter 11 Cases will have any material effect upon the Companys or Leroys various licenses, permits and approvals. 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations This report on Form 10-QSB contains certain forward-looking statements within the meaning of section 21(e) of the Securities Exchange Act of 1934, as amended, and other applicable securities laws. All statements other than statements of historical fact are "forward-looking statements" for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments, any statements regarding future economic conditions or performance, statements of belief, and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. Chapter 11 Filing On July 25, 2003 (the "Petition Date"), the parent company, American Wagering, Inc. ("AWI") and one of its wholly-owned subsidiaries, Leroys Horse and Sports Place, Inc. ("Leroys"), filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code (the "Chapter 11 Cases") in the United States Bankruptcy Court for the District of Nevada, Northern Division in Reno, Nevada (the "Bankruptcy Court"). Pursuant to the Bankruptcy Code, AWI and Leroys continue to manage and operate the assets and business as debtor-in-possession pending the confirmation of a reorganization plan and subject to the supervision and orders of the Bankruptcy Court in AWIs and Leroys Chapter 11 proceedings. The Companys other subsidiaries, including Computerized Bookmaking Systems, Inc. ("CBS"), are not directly involved in the bankruptcy proceedings; however, the outcome of the Chapter 11 Cases could have a material adverse effect on these subsidiaries. On July 28, 2003, motions were filed and the court approved, Leroys to honor all sports wagering and other gaming liabilities such as future wagers and unpaid winning tickets, joint administration of the AWI case and the Leroys case, payment of all wages, salaries, employee benefits and all reimbursable employee expenses, and the maintenance of AWI and Leroys prepetition cash management system and prepetition bank accounts. Since the Petition Date, preferred stock dividends have not been paid and the preferred stock is subject to treatment under the AWI and Leroys plan of reorganization. The consolidated financial statements for the nine months ended October 31, 2003, have been prepared assuming the Company will continue as a going concern and do not include any adjustments that might result if AWI and Leroys are unable to successfully emerge from bankruptcy. Liquidity and Capital Resources The Company has minimum cash flow from operations and exposures due to the litigation judgments against the Company in two lawsuits referred herein as the Racusin case and the Imagineering case and, on July 25, 2003, American Wagering, Inc. and its wholly owned subsidiary Leroys Horse and Sports Place, Inc. filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy code in the United States Bankruptcy Court for the District of Nevada, Northern Division in Reno, Nevada The ultimate disposition and payment of the judgment in the Racusin and Imagineering matters will be determined by the United States Bankruptcy Court. A more complete discussion of these cases can be found in the "Legal Proceedings" section of this 10-QSB found under Part II, Item 1. Unless the litigation matters are resolved satisfactorily, or the Company is able to finance them adequately, management believes that the Company may not be able to satisfy its operating cash requirements for at least the next twelve 11 months from existing cash balances and anticipated cash flows. For these reasons, our independent auditors, Piercy Bowler Taylor and Kern, have indicated in their report dated April 8, 2003, included in the 10-KSB for the fiscal year ended January 31, 2003, that they had substantial doubt as to the Companys ability to continue as a going concern. The Company plans to accumulate cash liquidity by increasing profitable and closing unprofitable Leroys locations and leasing self service kiosks as part of AWI Manufacturing getting underway in fiscal year ending January 31, 2004, to fund possible effects of litigation, seasonality of sports betting, timing of system sales, and the possible effects of legislation to ban wagering on amateur athletic events. The Company is also in the process of phasing out unprofitable operations. Payment of final judgments at accrued amounts and final judgments significantly in excess of amounts accrued could have a significant negative impact on the Companys existing cash balances, anticipated cash flows and ability to continue as a going concern. On December 31, 2002, the Company was notified that its bonds covering the Gaming Control Board Regulation 22.040 Reserve Requirement were cancelled effective March 1, 2003, due to the rehabilitation (bankruptcy) of the insurance company providing the bonds. The Regulation requires the Company have cash reserves of $2,100,000 to cover any outstanding wagering liability such as unpaids, future tickets and telephone account deposits. To meet the Regulations requirements, the Company set aside $1,000,000 in a certificate of deposit on February 25, 2003, which is classified in its balance sheet restricted cash. The Companys President and Chief Executive Officer, Victor Salerno, has personally secured an additional $1,100,000 irrevocable standby letter of credit to meet the Gaming Control Boards total reserve requirement of $2,100,000. Mr. Salerno was paid $38,500 (3.5% of the $1,100,000) for his personal guarantee. An inability to increase the reserve as necessary would have an adverse impact upon the Company including, but not limited to, requiring a significant reduction in the number of locations operated by the Leroys Horse & Sports Place subsidiary and/or requiring a significant reduction in the handle (total amount wagered). RESULTS OF OPERATIONS  Nine months ended October 31, 2003 and 2002 Revenues Revenues for the nine months ended October 31, 2003, increased $748,329 (11.2%) to $7,442,955 from the nine months ended October 31, 2002. The increase in revenues consists primarily of an increase in Wagering revenues of $650,625 resulting from a 12.5% increase in net win and a $208,107 increase in pari-mutuel race commission revenue and an increase in Systems revenues of $97,704 (3.1%) for the nine months ended October 31, 2003. These increases are attributable to events and conditions described below. Wagering Operations Revenues from wagering increased $650,625 (18.2%) to $4,225,135 in the first nine months of 2003 as compared with the same nine-month period in 2002. The increase in revenue is attributable to an increase in the net win percentage to 6.6% compared to 6.1% for the nine months ended October 31, 2002. Additionally, pari-mutuel race commission revenue increased $208,107 (482.4%) for the nine months ended October 31, 2003. The Company did not have a pari-mutuel race location for the first six months of fiscal year 2003. Handle was $60,417,783 for the nine months ended October 31, 2003, $2,585,609 more than the same nine-month period ended October 31, 2002. The Company attributes the increase in handle to an increase in viable locations and increased customer loyalty. There is no assurance that our handle will increase or decrease in the 12 future. Elimination of unprofitable locations, closure of host properties, changes in state and/or federal regulations, and other factors beyond our control may also result in declines in handle. An increase or decrease in handle is not necessarily indicative of an increase or decrease in net win. Systems Operations Equipment and software license sales increased $203,441 (18.2%) over the same period in 2002 while the gross profit margin remained relatively flat at 56% in the current period compared to 55% in the prior period. Maintenance revenues decreased $105,737 (5.3%) to $1,900,547 associated with decreased maintenance cost on the newer product installations. CBS equipment sales typically are low volume, high dollar transactions. Equipment sales are not recurring like the maintenance fees; as the impetus for a sale is outdated or expired equipment at existing casinos or the opening of a new sports book, this is a limiting factor on the number of potential customers and potential sales. Operating Costs and Expenses Comparative operating costs and expenses for the nine months ended October 31, 2003, increased $343,922 (4.8%) to $7,578,948 as compared to $7,234,956 for the same period in 2002 primarily as a result of increased direct costs and expenses as discussed below. Direct Costs and Expenses The increase in the direct costs and expenses for the Wagering segment of $283,601 (8.7%) is primarily due to a $191,220 (10.6%) increase in employee expenses, and a $88,236 (265.6%) increase in pari-mutuel race expenses associated with new pari-mutuel race locations and a $39,581 (12.5%) increase in location rents and equipment rental. These increases are generally associated with cost of living increases for employees, the addition of pari-mutuel race in fiscal 2003 and costs associated with the new locations. Direct costs and expenses for the Systems segment increased $97,570 (6.7%) primarily due to increased cost of systems sold related to increased equipment sales. For the nine months ended October 31, 2003, Research and Development costs and Depreciation and Amortization increased modestly as a normal result of changes in mix of business. Selling, General and Administrative expenses decreased $81,161 (5.2%) primarily from reduced legal fees. Operating Income The operating loss decreased for the nine months ended October 31, 2003 by $404,337 (74.8%) from the same nine month period ended October 31, 2002 for the reasons discussed in the previous sub-section. Other Income and Expense Litigation expense increased $528,963 over the nine months ended October 31, 2002. On August 25, 2003, subsequent to the reported period, the Company was notified the Supreme Court denied the request for another review in the Imagineering case and that the judgment would remain as originally ordered on April 15, 2003. The Company has recorded an additional $802,041 including interest, against this claim in the 13 nine months ended October 31, 2003. The Company had recorded the judgment in the Willow case for the nine months ended October 31, 2002. Item 3. Controls and Procedures As required by Rule 13a-15 under the Exchange Act, the Company carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of October 31, 2003. This evaluation was carried out under the supervision and with the participation of the Company's management, including the Company's Chief Executive Officer and Company's Chief Financial Officer. Based upon that evaluation, the Company's Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures are effective. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in Company reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in Company reports filed under the Exchange Act is accumulated and communicated to management, including the Company's Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. 14 PART II  OTHER INFORMATION Item 1. Legal Proceedings The ultimate disposition and payment of the Racusin, Imagineering, and Jean Development Company matters listed below will be determined by the United States Bankruptcy Court. Racusin On July 7, 2003, the U.S. District Court for the District of Nevada issued a "Judgment Upon a Jury Verdict" in favor of Michael Racusin ("Racusin") and against the Company in the net amount of $1,328,764 plus interest at the legal rate commencing on June 20, 2003 until paid. This amount was calculated as the gross judgment of $2,310,000 plus interest of $183,393 (through June 20, 2003) reduced by the amounts previously paid to Racusin by the Company ($756,340 plus interest of $408,289 through June 20, 2003). The Company believes that Racusin will appeal the interest portion of the judgment to the Ninth Circuit Court of Appeals claiming that interest is due from the date of the breach (May of 1996) rather than from the date of the trial (November of 2002). This potential appeal on the judgment, or other legal actions, could extend this matter for an additional one to three years and, if successful, could increase the net amount of the judgment by approx. $1,500,000 (as of June 20, 2003) for the additional interest. The Company had previously accrued $328,624 for interest, which will not be adjusted until such time as the final disposition of the judgment and interest issue has been determined. On July 25, 2003, American Wagering, Inc. and its wholly owned subsidiary Leroys Horse and Sports Place, Inc. filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy code in the United States Bankruptcy Court for the District of Nevada, Northern Division, in Reno, Nevada (the "Bankruptcy Court"). Additionally, the Company has filed an adversary proceeding seeking to subordinate the claim of Racusin relating to the judgment; currently, the adversary proceeding is scheduled to be heard by the Bankruptcy Court on January 5, 2004. The Company recorded $1,643,625 against additional paid-in capital in the quarter ended October 31, 2002, which represents the jury verdict less amounts previously paid by the Company. The Company has been in litigation with Racusin, who introduced certain underwriters in connection with the initial public offering, since 1995. The Company disputed Racusins claim for compensation under agreements that the Company believed were unenforceable. Imagineering Systems, Inc. On June 18, 2003, an order of the Supreme Court of the State of Nevada was filed reversing in part and affirming in part the jury verdict of October 30, 2000. The Supreme Court of Nevada found that there was insufficient evidence to support the $397,500 jury award for breach of contract damages against the Company and instead found that substantial evidence only supported damages for breach of contract totaling $294,600. In addition, the Court affirmed the decision of the district court to award $500,000 in damages against the Company for breach of the implied covenant of good faith and fair dealing. On August 25, 2003, the Company was notified that the Supreme Court denied its request for further review of this matter. 15 As of October 31, 2003, the Company has recorded a liability in the amount of $794,600 plus interest of $333,461 relating to the judgment. In addition, as of October 31, 2003, the Company has recorded a receivable for monies owed by Imagineering to the Company in the amount of $76,583 plus interest in the amount of $37,857. Jean Development Co., et.al. The Company is a defendant in a claim brought by Jean Development Company, Jean Development West and Railroad Pass Investment Group alleging the nonpayment of fees associated with the operation of the keno game by AWI Keno, Inc. The Company is currently involved in discussions and expects this matter to be settled without material impact on the Company. In the event a settlement cannot be reached, the Company believes the impact of the lawsuit will not have a material effect on our financial position, results of operations or cash flows. AWI Keno, Inc. was subsequently renamed AWI Manufacturing, Inc. Willow International Ventures Corporation In 2001, the Company was sued for trademark infringement by Willow International Ventures Corporation ("Willow") regarding the name "Mega$ports". On August 28, 2002, Willow and the Company settled. As a result of the settlement, the Company wrote off the Mega$ports trademark in the amount of $252,532 in the quarter ended July 31, 2002 . Other The Company is involved in certain other legal matters arising in the ordinary course of business. In the opinion of management, based on the advice of counsel, the outcome of the other actions will not have a material effect on the financial position, results of operations or cash flows of the Company. Item 2. Changes in securities and use of proceeds None Item 3. Defaults upon senior securities None Item 4. Submission of matters to a vote of security holders None Item 5. Other information None 16 Item 6. Exhibits and reports on Form 8-K. a) Exhibits. Exhibit Number Description Certification of the Chief Executive Officer Certification of the Chief Financial Officer 32. Chief Executive Officers and Chief Financial Officers Certification under
